Name: Council Regulation (EEC) No 316/77 of 14 February 1977 concerning the application of an anti-dumping duty on chains, for cycles and motor cycles, originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 45/4 Official Journal of the European Communities 17. 2. 77 COUNCIL REGULATION (EEC) No 316/77 of 14 February 1977 concerning the application of an anti -dumping duty on chains, for cycles and motor cycles, originating in Taiwan THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 459/68 of 5 April 1968 on protection against dumping or the granting of bounties or subsidies by countries which are not members of the European Economic Community (*), as amended by Regulation (EEC) No 201 1 /73 (2), and in particular Article 17 thereof, Having regard to the opinion of the Advisory Committee set up under Regulation (EEC) No 459/68 , Whereas by Regulation (EEC) No 2757/76 (3), as amended by Regulation (EEC) No 2888/76 (4 ), the Commission imposed a provisional anti-dumping duty on cycle chains originating in Taiwan ; Whereas the definitive examination of the matter confirms that the factors which led the Commission to impose the said measure still exist ; whereas it has, in particular, shown that dumping exists , from which harm results, and that the interests of the Community call for Community action ; Whereas, therefore, it is necessary to impose defini ­ tively the anti-dumping duty already imposed provi ­ sionally and to decide to collect definitively the amounts secured by way of provisional duty ; Whereas, however, in order to ensure more equitable treatment of imports at different prices, the amount of the duty should be the difference between the declared value of the goods and their normal value, HAS ADOPTED THIS REGULATION : Article 1 A definitive anti-dumping duty is hereby imposed on articulated link roller chains, for cycles and motor cycles, falling within Common Customs Tariff heading No ex 73.29 and corresponding to Nimexe code No 73.29-11 , originating in Taiwan . The provi ­ sions in force for the collection of customs duties shall apply for the collection of this duty. The amount of such duty shall correspond to the difference between 1 -39 European units of account and the value declared, per kilogram net, in accor ­ dance with Commission Regulation (EEC) No 375/69 of 27 February 1969 on the declaration of particulars relating to the value of goods for customs purposes (5). The conversion of the European unit of account into national currencies shall be carried out in accordance with the undermentioned rates . Amount in national currencies for one European unit of account : Belgian and Luxembourg franc 41-2146 German mark 2-68649 Dutch guilder 2-80929 Pound sterling 0-667941 Danish krone 6-56755 French franc 5-54892 Italian lira 959-873 Irish pound 0-667941 United States dollar 1-10971 Article 2 The amounts secured by way of provisional duty imposed by Regulation (EEC) No 2757/76 shall be definitively collected, to the extent to which they do not exceed the amount due under Article 1 . Article 3 This Regulation shall enter into force on 23 February 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1977 . For the Council The President J. SILKIN (&gt;) OJ No L 93, 17 . 4 . 1968 , p. 1 . ( 2 ) OJ No L 206, 27 . 7 . 1973 , p. 3 . (3 ) OJ No L 312, 13 . 11 . 1976, p . 41 . (4 ) OJ No L 331 , 30 . 11 . 1976, p. 26 . ( ») OJ No L 52, 3 . 3 . 1969 , p. 1 .